ORDER

PER CURIAM
Michael Moore (“defendant”) was charged with forcible rape under section 566.030 RSMo 1994. A jury found defendant guilty and the court sentenced him to fifteen years of imprisonment. Defendant contends that the trial court erred in denying his motion for new trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).